Exhibit 10.55b
 
AMENDMENT OF


ORE PHARMACEUTICALS, INC.
EXECUTIVE SEVERANCE PLAN


As Amended and Restated Effective September 29, 2008


Pursuant to action of  the Compensation Committee of the Board of Directors of
Ore Pharmaceuticals, Inc., the Ore Pharmaceuticals, Inc. Executive Severance
Plan, As Amended and Restated Effective September 29, 2008 (the "Plan"), is
hereby further amended effective as of April 30, 2009, as provided below:


I.           Section 2(a) of the Plan is amended in its entirety to read as
follows:


(a)           Eligible Employees.  “Eligible Employees” are those current or
former employees of the Company who (i) became “Eligible Employees” under the
terms and conditions of the Plan as in effect prior to April 30, 2009 and (ii)
are listed on Schedule A(1) signed by the Chairman of the Compensation
Committee.  No other employees, officers, directors or consultants of the
Company are eligible to receive benefits under the Plan and no employees,
officers, directors or consultants of the Company shall become “Eligible
Employees” after April 30, 2009.


II.           Exhibit A(1) “List of Eligible Employees” is amended in its
entirety to read as follows:


The following is a list of the Eligible Employees under the Ore Pharmaceuticals,
Inc. Executive Severance Plan as of April 30, 2009, which replaces and
supercedes in its entirety any prior written or unwritten listing or designation
of such Eligible Employees:


1.           Philip L. Rohrer, Jr.
2.           Dr. Stephen Donahue
3.           Christopher T. Dunne
4.           Charles L. Dimmler


 
 
 
Ore Pharmaceuticals, Inc.
                   
By:
/s/ Benjamin L. Palleiko
   
Name:
Benjamin L. Palleiko
   
Title:
SVP & CFO
   
Date:
August 6, 2009
 